START, O. 3,
I concur with some hesitation. It is evident that the complaint was drafted upon the mistaken theory that upon tendering the deed the plaintiff could recover the purchase price in the action at law. But the complaint alleges, not only a tender of the deed, but a continuing readiness to deliver it. With this allegation, the complaint, very liberally construed, states a case for equitable relief. Upon proof of the allegations of the complaint, so construing them, the court would be justified in ordering a sale of the premises, and a deficiency judgment, or that upon the delivery of the deed into court for the defendant the plaintiff have judgment for $1,200. See complaint in paper book of Abbott v. Moldestad, 74 Minn. 293, 77 N. W. 227, 73 Am. St. 348.